     Case 19-29168-VFP            Doc 13    Filed 10/18/19 Entered 10/18/19 17:18:20              Desc Main
                                            Document     Page 1 of 3


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)


Low and Low, L.L.C.                                                           Order Filed on October 18, 2019
505 Main Street                                                               by Clerk
                                                                              U.S. Bankruptcy Court
Hackensack, New Jersey 07601                                                  District of New Jersey
Telephone: (201) 343-4040
Russell L. Low, Esq. No. 4745
Attorney for the Debtor

                                                              Case No.:             19-29168
                                                                              ____________________
In Re:

Agnes O. Hill                                                 Chapter:        ____________________
                                                                                       13

                                                              Judge:                  VFP
                                                                              ____________________



                                        LOSS MITIGATION ORDER


         The relief set forth on the following pages, numbered 2 and 3, is hereby ORDERED.




         DATED: October 18, 2019
    Case 19-29168-VFP             Doc 13   Filed 10/18/19 Entered 10/18/19 17:18:20                  Desc Main
                                           Document     Page 2 of 3


                                                                         October 10, 2019 .
      A Notice of Request for Loss Mitigation was filed by the debtor on __________________

                                                                              Midland Mortgage
         A Notice of Request for Loss Mitigation was filed by the creditor, ________________________ on
     __________________.

    The court raised the issue of Loss Mitigation, and the parties having had notice and an opportunity to
     object, and the Court having reviewed any objections thereto.

The Request concerns the following:

                        1219 Roselle Street Linden NJ 07036
Property: ________________________________________________________________

                                 Midland Mortgage
Creditor: ________________________________________________________________


 It is hereby ORDERED that the Notice of Request for Loss Mitigation is denied.


    It is hereby ORDERED that the Notice of Request for Loss Mitigation is granted, and:

            The debtor and creditor listed above are directed to participate in Loss Mitigation and are bound
             by the court’s Loss Mitigation Program and Procedures (LMP).

                                                              1/21/2020
             The Loss Mitigation process shall terminate on ________________ (90 days from the date of the
             entry of this order, unless extended as set forth in Section IX.B. of the LMP.

            The debtor must make adequate protection payments to the creditor during the Loss Mitigation
             Period in the amount set forth in the Notice and Request for Loss Mitigation. See Sections
             V.A.1.a and VII.B. of the LMP.

            If a relief from stay motion pursuant to section 362(d) is pending upon entry of this Order or if
             such a motion is filed during the loss mitigation period, the court may condition the stay upon
             compliance by the debtor with the fulfillment of the debtor’s obligations under the Loss
             Mitigation Order. If the debtor fails to comply with the loss mitigation process and this Order, the
             creditor may apply to terminate the Order as specified in Section IX.C of the LMP and to obtain
             relief from the stay.

            Within 14 days of termination of the loss mitigation period, the debtor must file with the court and
             serve all interested parties, the Local Form, Loss Mitigation Final Report as set forth in Section
             VII.C. of the LMP.

            Extension of the LMP may be requested as specified in Section IX.B of the LMP.
                                                           2
 Case 19-29168-VFP           Doc 13     Filed 10/18/19 Entered 10/18/19 17:18:20                    Desc Main
                                        Document     Page 3 of 3

 It is ORDERED that parties shall utilize the Loss Mitigation Portal during the Loss Mitigation Period,
    and it is further ORDERED that:

        Within 14 days of the date of this order, the creditor shall ensure that it is registered on the loss
         mitigation portal and that all of its initial loss mitigation document requirements are available on
         the portal.

        Within 35 days of the date of this order, the debtor shall upload and submit through the loss
         mitigation portal a completed Creditor’s Initial Package.

        Within 10 business days of the debtor’s submission of the Creditor’s Initial Package, the creditor
         shall acknowledge receipt of same and designate the single point of contact for debtor’s review.


 It is ORDERED that the debtor is excused from use of the Loss Mitigation Portal during the Loss
   Mitigation Period, and it is further ORDERED that:

        Within 14 days of the date of this order, the creditor shall designate a single point of contact,
         including the name and contact information of the contact and shall specify to the debtor the
         forms and documentation the creditor requires to initiate a review of the debtor’s loss mitigation
         options.

        Within 21 days after receipt of the creditor’s specifications regarding forms and documentation,
         the debtor shall provide the requested information.

        Within 10 business days of the debtor’s submission, the creditor shall acknowledge receipt of the
         documentation.




                                                                                                     Revised 9/19/13

                                                        3
